DETAILED ACTION
Remarks
This Non-Final office action is in response to the RCE filled on 01/31/2022. 
Claims 3-7, 10, 13-17 and 20 are canceled.
Claims 1, 8, 9, 11 and 18 are amended.
Claims 1, 2, 8, 9, 11, 12, 18 and 19 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. KR 10-2018-0039782, filed on 04/05/2018.
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:
“the method of claim 3” should be “the method of claim 1”. Claim 3 is canceled. A claim cannot depend on a canceled claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1, 2, 8, 9, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 11), which recites “determining whether the future collision will occur is configured to select a method for determining the future collision”, is unclear. It is not clear if it is referring that a method among many available methods is selected for determining if there is a future collision or not. Per submitted specification there are several determination methods (e.g. first, second, third) and a determination method is selected among the available methods based on the mobile robot situation (e.g. if mobile robot platform is fixed and mobile robot is able to rotate in place future collision is determined by using first determination method), see at least [0074] of PGPUB of submitted specification.
Also recites “the future collision will occur based on kinematic information of the mobile robot including information about whether an orientation of the mobile robot is fixed when the mobile robot rotates and information about whether the mobile robot is able to rotate in place”, is unclear. The claim limitation is describing a method of future collision determination based on various information. The information includes kinematic information of the mobile robot, orientation of the mobile robot and the information on mobile robot rotatability e.g. if the mobile robot is able to rotate or not. It is not clear about the orientation of the mobile 
Dependent claim(s) 2, 8 and 9 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 12, 18 and 19 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/S.T.K. /Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664